DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 Response to Amendment
	The amendments filed with the written response received on 11/17/2021 have been considered. As directed by the amendments, claims 1, 12 are amended; claims 2-3, 7, 13-20, 24-25 are canceled; claims 4-6, 8-11 are withdrawn, claims 28-32 are canceled. Accordingly, an action on the merits follows regarding claims 1, 12, 21-23, 26-32.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the ankle strap…does not removably separate to form open ends” in claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “the ankle strap does not removably separate to form open ends” in claim 29 is not described in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 recites “the ankle strap does not removably separate to form open ends”, which was not described in the specification and the drawings do not show such negative recited limitation “the ankle strap does not removably separate to form open ends”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “the entire bottom of the shoe”, there is insufficient antecedent basis for this limitation “the entire bottom” in the claim.
Claim 30 recites “the sleeve” in line 2, there is insufficient antecedent basis for this limitation in the claim. It is unclear “the sleeve” in claim 30 is the same as “the decorative sleeve” or “the sleeve” in claim 30 is a lower portion of the decorative sleeve?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,12,22-23,26-32 are  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lysenko(WO 2016089337)(hereinafter Lysenko).
Regarding claim 1, Lysenko teaches an apparatus comprising: a decorative sleeve (fig 4, protective cover 1), wherein the decorative sleeve (1) is configured to be removably attached to a heel of a shoe to cover at least a portion of the heel (the protective cover is configured to cover and protect the heel of the motorist shoes), wherein the decorative sleeve is provided in a color which contrast or coordinates with the color of the shoe (para [0116], the protective cover is made of optically clear silicone color transparency with light source in the range of 40-50); and an ankle strap (2) , wherein the ankle strap is attached to the decorative sleeve (1), wherein the ankle strap is configured to be secured around an ankle of the user to removably secure the decorative sleeve to the shoe worn on the user (retention strap 2 configured to hold the protective cover on the driver’s foot during driving the car).
Regarding claim 12, Lysenko teaches an apparatus comprising: a shoe (a motorist shoe), wherein the shoe includes a body and a heel (the motorist shoe including a body and a heel); a decorative sleeve (fig 4, protective cover 1), wherein the decorative sleeve (1) is removably secured to the heel and covers at least a portion of the heel (the protective cover is configured to cover and protect the heel of the motorist shoes), wherein the decorative sleeve is provided in a color which contrast or coordinates with the color of the shoe (para [0116], the protective cover is made of optically clear silicone color transparency with light source in the range of 40-50); and an ankle strap (2) , wherein the ankle strap is attached to the decorative sleeve (1), wherein the ankle strap is configured to be secured around an ankle of the user to removably secure the decorative sleeve to the shoe worn on the user (retention strap 2 configured to hold the protective cover on the driver’s foot during driving the car).
Regarding claim 22, Lysenko teaches the decorative sleeve (1) includes a rear portion, wherein the rear portion includes one or more apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4).
Regarding claim 23, Lysenko teaches the decorative sleeve (1) includes a rear portion, wherein the rear portion includes a pair of apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4).
Regarding claim 26, Lysenko teaches the decorative sleeve (1) includes a rear portion, wherein the rear portion includes one or more apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4).
Regarding claim 27, Lysenko teaches the decorative sleeve (1) includes a rear portion, wherein the rear portion includes a pair of apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4).
Regarding claim 28, Lysenko teaches the ankle strap is above the entire bottom of the shoe (the retention strap 2 attached at the upper end of the sleeve, which is configured to protect the back of the shoe and above the bottom of the shoe).
Regarding claim 29, Lysenko teaches the ankle strap is a closed ended loop and does not removably separate to form open ends (para [0126], the ends of the retention strap 2 which are connected to each other by a flexible hinge formation in the form of a ring, or be formed in a permanent connection).
Regarding claim 30, Lysenko teaches a width of the ankle strap is less than half the width of the sleeve (as shown in fig 4, the retention strap 2 seems to be less than half of the width of the decorative sleeve).
Regarding claim 31, Lysenko teaches an apparatus comprising: a decorative sleeve (1), wherein the decorative sleeve (1) is configured to be removably attached to a heel of a shoe to cover at least a portion of the heel (the protective cover 1 is configured to cover and protect the heel of the motorist shoes), wherein the decorative sleeve(1) is provided in a color which contrasts or coordinates with the color of the shoe (para [0116], the protective cover is made of optically clear silicone color transparency with light source in the range of 40-50), wherein the decorative sleeve includes a rear portion, wherein the rear portion includes one or more apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4). 
Regarding claim 32, Lysenko teaches the rear portion includes a pair of apertures (10) that extend downwardly from an upper end of the decorative sleeve (fig 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lysenko(WO 2016089337).
	Regarding claim 21, Lysenko teaches another shoe, wherein the another shoe includes a body and a heel (the user puts on a pair of shoes during use, each shoe comprising a body and a heel). Lysenko does not clearly teach another decorative sleeve, wherein the another decorative sleeve is removably secured to the heel of the another shoe and covers at least a portion of the heel of the another shoe. However, Lysenko teaches the protective sleeve (1) configured to protect deformation and wear of the back of the heel and the shoe while driving. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the sleeve of Lysenko is put on the another shoe and covers at least a portion of the heel of the another shoe for the benefit of protecting against the scuff marks or scratch marks of the another shoe from resting footing against a surface during driving, wherein the another decorative sleeve is provided in a color which contrasts or coordinates with the color of the another shoe (para [0116], the protective cover is made of optically clear silicone color transparency with light source in the range of 40-50).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732